Citation Nr: 1213893	
Decision Date: 04/16/12    Archive Date: 04/26/12

DOCKET NO.  04-07 423A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for multiple joint pain, including due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the military from February 1987 to August 1994; he also has had subsequent service in the Air National Guard.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2003 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland. 

In December 2006, to support this claim and others he also had appealed, the Veteran testified at a hearing at the Board's offices in Washington, DC, before the undersigned Veterans Law Judge (VLJ), also commonly referred to as a Central Office hearing. 

The Board subsequently, in February 2007, issued a decision denying two of the claims he had appealed - for service connection for memory loss and headaches, including due to an undiagnosed illness.  However, the Board remanded his remaining claims for service connection for multiple joint pain and a higher initial rating for the excision of multiple lipomas to the RO via the Appeals Management Center (AMC) for additional development and consideration. 

Upon receiving the file back, the Board issued a decision in January 2011 denying the claim for a higher (compensable) initial rating for the excision of the multiple lipomas.  But the Board, instead, again remanded this remaining claim for service connection for multiple joint pain for still further development, including especially for a medical opinion concerning whether this widespread pain, even if not a manifestation of undiagnosed illness (as other VA compensation examiners already had determined), nonetheless incepted in service or, since at least partly the result of degenerative joint disease (DJD), i.e., arthritis, manifested to a compensable degree of at least 10-percent disabling within the one-year presumptive period following service, or is otherwise related or attributable to the Veteran's service.  This additionally requested development has been completed and this claim is once again before the Board.  


FINDINGS OF FACT

1.  The most probative (meaning competent and credible) medical and other evidence of record indicates the Veteran's multiple joint pain is the result of known, rather than unknown, diagnoses - namely, a consequence of bilateral DJD of his sacroiliac joints, also DJD of his hip joints, right shoulder tendinitis, retropatellar pain syndrome of his knees, bilateral recurrent wrist sprain, and bilateral recurrent ankle sprain.

2.  The most probative medical and other evidence of record also indicates this widespread pain and underlying diagnoses are not otherwise attributable to his military service, and specifically not to any symptoms, disease or injury during his service.


CONCLUSION OF LAW

The Veteran's multiple joint pain - diagnosed as bilateral DJD of the sacroiliac joints, also DJD of the hip joints, right shoulder tendinitis, retropatellar pain syndrome of the knees, bilateral recurrent wrist sprain, and bilateral recurrent ankle sprain - was not incurred in or aggravated by his military service and may not be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss whether this claim has been properly developed for appellate review.  The Board will then address this claim on its underlying merits, providing relevant VA case law, regulations and statutory provisions, the relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.  


Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court could conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id.


The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), since overturned on other grounds in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).  

In this case, letters satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in August 2002 and February 2007.  The letters, especially in combination, informed him of the evidence required to substantiate this claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  Moreover, the February 2007 letter also complied with Dingess by discussing the "downstream" disability rating and effective date elements of this claim.  And of equal or even greater significance, after providing that additional Dingess notice, the AMC readjudicated the claim in the January 2010 and May 2011 SSOCs - including considering the additional 

evidence received in response to that additional notice.  See again Mayfield IV and Prickett, supra.  So any arguable timing defect in the provision of that additional notice has been rectified ("cured").

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of this claim that is obtainable.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO and AMC obtained his service treatment records (STRs), VA treatment records, private treatment records, and any relevant lay statements.  Additionally, he was provided VA compensation examinations - initially in August 2002 to first ascertain his then current disorders, and more recently in May 2007, September and November 2009, and most recently in February 2011 for additional medical comment on the etiology of these disorders, especially in terms of whether they are due to undiagnosed illness or otherwise related or attributable to his service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  Moreover, in obtaining this necessary medical comment on this determinative issue of causation, there was compliance with the Board's remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, the Board is satisfied that VA has provided all assistance required by the VCAA and that appellate review of this claim may proceed without prejudicing the Veteran.

II.  Whether Service Connection is Warranted

The Veteran claims that his multiple joint pain is a result of his military service, so service connected.

Service connection is granted for disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303(a), 3.306.


To establish entitlement to direct service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

DJD, i.e., arthritis, is considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

If chronicity (i.e., permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  See also Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity of disease or injury in service and, in turn, link the currently claimed disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  That is, these second and third elements can be satisfied under 38 C.F.R. § 3.303(b) by competent and credible evidence demonstrating:  (1) the condition was observed during service, (2) symptoms of that condition continued after service, and (3) the current condition is related to those continuing symptoms.  See Savage, 10 Vet. App. at 495-97.


To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.

In-service notation of a condition does not require medical evidence where "the condition is of a type as to which a lay person's observation is competent."  Savage, 10 Vet. App. at 497.  However, although prong (3) does not require medical nexus evidence, "because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent."  Id (citations omitted).

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record (medical and lay) and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

Turning now to the facts of this particular casse.  As previously acknowledged in the Board's February 2007 and January 2011 remands, the Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War.  Therefore, service connection also may be established on an alternative presumptive basis under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  Under this statute and regulation, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during 

active military, naval or air service in the Southwest Asia Theater of Operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016.  See 38 C.F.R. § 3.317(a)(1).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities:  (1) an undiagnosed illness; (2) a medically unexplained chronic 
multi-symptom illness; and (3) a diagnosed illness that the Secretary of VA determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection. 

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or an injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006). 

In this particular instance, however, the Veteran's joint pains have been attributed to known (rather than unknown) clinical diagnoses.  To wit, the August 2002 VA examiner attributed these pains to bilateral DJD of the sacroiliac joints, also to DJD of the hip joints, right shoulder tendinitis, bilateral retropatellar pain syndrome (RPPS) of the knees, bilateral recurrent wrist sprain, and bilateral recurrent ankle sprain.  This examiner concluded the Veteran did not meet the criteria for undiagnosed illness.


More recently, as directed by the Board's February 2007 remand, the Veteran had an additional VA examination and this other examiner was asked to confirm whether the Veteran's claimed joint pains could be attributed to known clinical diagnoses.  The examiner was additionally asked to comment on whether the diagnosed disorders may be attributable to the Veteran's military service. 

The VA examiner that evaluated the Veteran in May 2007, pursuant to this remand request, confirmed the prior diagnoses of the August 2002 examiner, but failed to render an opinion as to the etiology of the claimed disorders.  So, in September 2009, an additional opinion was requested.  The September 2009 VA examiner determined the Veteran's "joint pain is less likely as not caused by or a result of an undiagnosed illness."  The examiner based this opinion on radiological evidence of degenerative arthritis of the hips, knees and spine, evidence of bilateral tendonitis of the shoulders, and recurrent sprains of the wrists and ankles.  However, this examiner did not opine as the etiology of these disorders in terms of whether they are otherwise attributable to the Veteran's military service (meaning nonetheless related to his service, even if not a manifestation of undiagnosed illness). 

The RO therefore again requested an opinion concerning this.  The November 2009 VA examiner commented that it would require resorting to speculation to conclude that the diagnosed DJD, recurrent joint sprains and tendonitis were caused by the Veteran's active military service.

Since these VA examiners have determined the Veteran's multiple-joint pain is not a manifestation of undiagnosed illness of the type contemplated by 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, he must show the required linkage between the conditions causing this pain (DJD, etc.) and his military service.  That is to say, there is no presumption of this correlation.  Gutierrez, 19 Vet. App. at 8-9.


The Court has held that, once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence ... is essential for a proper appellate decision").

In reviewing a similar factual scenario wherein VA examiners conveyed that they could not advance an opinion without resorting to "mere speculation," the Court has directed that, in general, it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As the Secretary of VA has acknowledged, this requirement is inherent in the statutory equipoise rule as interpreted by the implementing regulation.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102 ("When, after careful consideration of all procurable and assembled data, a reasonable doubt arises ... such doubt will be resolved in favor of the claimant.")

An examiner's conclusion that a diagnosis or etiology opinion is not possible without resorting to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion.  However, a bald statement that it would be speculative for the examiner to render an opinion as to etiology or diagnosis is fraught with ambiguity.  For example, it is unclear whether the examiner lacks the expertise to render such an opinion, or whether some additional testing or information is needed, and possibly available, which would permit such an opinion, either of which would render the opinion inadequate for resolving the claim.  See Daves and Green, supra.


Thus, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Cf. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

Furthermore, the Secretary must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is "based on sufficient facts or data."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009).  Therefore, it must be clear, from either the examiner's statements or the Board decision, that the examiner has indeed considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis.  See Daves, supra.  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.  The examiner may also have an obligation to conduct research in the medical literature depending on the evidence in the record at the time of examination.  See Wallin v. West, 11 Vet. App. 509, 514 (1998).  The phrase "without resort[ing] to speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.  Jones, 23 Vet. App. at 390.

Having said that, the Court in Jones also acknowledged there are instances where a definitive opinion on etiology cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").

Here, though, it was not evident from the record that the November 2009 VA examiner's use of the phrase "without resort[ing] to mere speculation" reflected "the limitations of knowledge in the medical community at large and not those of [this] particular examiner."  So clarification of this was needed before deciding this remaining claim for multiple-joint pain.

Accordingly, the Board again remanded this claim in January 2011 for this necessary additional medical comment and, in particular, for medical comment on the likelihood the Veteran's multiple-joint pain and the underlying diagnoses causing this widespread pain, even if not the result of undiagnosed illness, nonetheless incepted in service or, since at least partly involving DJD or arthritis, manifested to the required minimum compensable degree within the one-year presumptive period following the conclusion of his service, or is otherwise related or attributable to his service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See also Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

As for in-service incurrence of any relevant injury or disease to account for this multiple-joint pain, the February 2011 VA compensation examiner that additionally evaluated the Veteran pursuant to this remand directive specifically determined there was no evidence of bilateral shoulder tendonitis, bilateral wrist sprains, and bilateral hip DJD in service.  This VA examiner observed the Veteran did however receive treatment two times in service for a contusion on his right knee and a laceration, but nonetheless ultimately determined there was no evidence of an injury in service of such a severe nature so as to have accelerated the natural degenerative disease process or to have caused traumatic osteoarthritis.  There also, added this VA examiner, was no indication of a left knee disability.  Additionally, while the Veteran had received treatment for Achilles tendonitis, there is no evidence he suffered from recurrent bilateral ankle sprains in service.  He did, observed this examiner, have one right ankle sprain noted in his STRs, but this examiner stated the degree of the sprain was not well documented.


Also of record are VA treatment records from October 2001 to February 2002 showing the Veteran's complaints of pain associated with his joints.  Additionally, private treatment records from Kaiser Permanente, dated from May 2000 to February 2006, show repeated complaints of low back pain.  He also filed a Worker's Compensation claim for low back strain in January 2006.  Unfortunately, though, there are no medical nexus opinions in these private or VA treatment records even suggesting his joint pains are attributable to his military service.

Given as well the fact that the first documented complaints of pain in his joints, specifically, on account of degenerative arthritis of his hips, knees and spine, was not until 2001, so approximately 7 years after the conclusion of his active duty service in 1994, he also is not entitled to presumptive service connection for his DJD diagnoses.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  And although he also had subsequent service in the Air National Guard, including perhaps on active duty for training (ACDUTRA) and inactive duty training (INACDUTRA), this presumption does not apply to ACDUTRA and INACDUTRA service, only active duty (AD). The same is true of the presumptions of soundness and aggravation.  See Smith v. Shinseki, 24 Vet. App. 40 (2010); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

All total, the Veteran has undergone five VA compensation examinations concerning this claim.  And while even the most recent February 2011 VA examiner stated in some respects that he could not provide the requested opinions without resorting to mere speculation, there is no suggestion that yet another examination would lead to a different or more definitive conclusion.  This examiner specifically noted the few instances in service involving only the right knee laceration and contusion, and the right ankle sprain out of all of the Veteran's claimed joint disorders, and provided a clear rationale as to why, from the available evidence, a more definitive medical nexus opinion could not be provided so is not forthcoming.


In years past, noncommittal opinions amounted to "nonevidence", neither for nor against the claim.  See Perman v. Brown, 5 Vet. App. 237, 241 (1993).  See also, generally, Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  See, too, 38 C.F.R. §§ 3.102 and 4.3 (when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility).  Recent case law, however, like the decision in Jones, suggests that caution must be exercised when referring to medical reports and opinions as "nonevidence" and that, instead, the probative value or weight (competency and credibility) of the evidence should be assessed.  Specifically, in Hogan v. Peake, 544 F.3d 1295 (2008) and Fagan v. Shinseki, 573 F.3d 1282 (2009), the Federal Circuit Court stated that classifying a medical report and opinion as nonevidence is "troubling."  An examiner's report, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection; therefore, it is not pertinent evidence regarding service connection.  The remainder of the report, however, must be considered as evidence of whether the disability was incurred in service.  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  But the Federal Circuit Court additionally held in Hogan v. Peake, 544 F.3d 1295 (Fed. Cir. 2008), that a determination regarding service connection requires consideration of all pertinent medical and lay evidence, including medical opinions that do not state definitively when a particular disorder or condition began.

Here, the only evidence supporting this claim is the Veteran's personal, unsubstantiated, assertions that his multiple-joint pain is due to his military service.  He testified during his December 2006 Central Office hearing that he did not begin experiencing joint pain until about 1991 and, prior to entering in to the military, he was "as healthy as a horse."  The Board must analyze the credibility and probative value of evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons and bases for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  But competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

The Veteran is competent to assert a lay history of continuity of symptomatology (e.g., pain associated with his various joint disorders) he personally experienced dating back to 1991 when he was in the military.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  On the other hand, his reported statements in this regard are simply not credible because he separated from active duty in September 1994, and the first post-service complaints of joint pain are not until his October 2001 Persian Gulf War Registry examination, approximately 7 years after his separation.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period after service without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) recognized lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as actual treatment records.  The Federal Circuit Court went on to indicate in Buchanan, however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  The Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board therefore may consider the absence of any indication of a relevant medical complaint until relatively long after service as one factor, though not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See again Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  But see, too, Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) and Kahana v. Shinseki, No. 09-3525 (U.S. Vet. App. June 15, 2011) (cautioning that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence and that the Board cannot make categorical rejections of the credibility of lay evidence, that is, without providing supporting reasons and bases).  Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).  Consequently, for the reasons and bases discussed, the Board assigns this Veteran's lay statements limited probative value, especially in relation to the contrary medical evidence and findings.

For these reasons and bases, the Board finds that the preponderance of the evidence is against his claim of entitlement to service connection for multiple joint pain.  And as the preponderance of the evidence is against his claim, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, this appeal is denied.



ORDER

The claim of entitlement to service connection for multiple joint pain is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


